UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2346


WILLIAM A. TACCINO; MARLENE M. TACCINO,

                 Plaintiffs – Appellants,

          v.

LITTON   LOAN   SERVICING,  LP;   LASALLE  BANK  NATIONAL
ASSOCIATION; LARRY D. RICHMAN, CEO; KENNETH J. MACFADYEN,
a/k/a Kenneth J. MacFayden; MIRIAM S. FUCHS, a/k/a Marion
Fuchs,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-02994-RDB)


Submitted:   May 24, 2011                       Decided:   June 6, 2011


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William A. Taccino, Marlene M. Taccino, Appellants Pro Se.
Daniel J. Tobin, BALLARD SPAHR, LLP, Bethesda, Maryland; Michael
Thomas Cantrell, FRIEDMAN & MACFADYEN, PC, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William      A.     Taccino         and    Marlene    M.    Taccino          seek    to

appeal the district court’s order granting motions to dismiss

filed by Defendants LaSalle Bank National Association, Larry D.

Richman    and    Kenneth       J.    MacFadyen.           This    court       may       exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and     certain    interlocutory           and       collateral    orders,          28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan    Corp.,     337       U.S.    541,       545-46    (1949).            The    order       the

Taccinos’    seek       to    appeal       is    neither      a   final       order       nor    an

appealable interlocutory or collateral order, as it disposes of

fewer     than    all    of     the    parties         involved        in    this        lawsuit.

Accordingly,       because          this    matter        remains       pending          against

Defendants Litton Loan Servicing, LP, and Miriam S. Fuchs, we

dismiss the appeal for lack of jurisdiction.                            We dispense with

oral    argument     because         the    facts       and   legal         contentions         are

adequately       presented      in    the       materials     before         the    court       and

argument would not aid the decisional process.



                                                                                     DISMISSED




                                                 2